The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on July 28, 2022.  Claims 1, 10, 13-14, 21, and 30 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) and the rejection of claims 22-24 under 35 U.S.C. 103 as being unpatentable as obvious over Rademacher (WO 2014139971 A1 or U.S. Patent Application Publication 2016/0009941 A1) as applied to claims 1-3, 6-10, 13-21, and 26-29 above and further in view of Taylor ‘235 et al. (U.S. Patent Application Publication 2002/0155235 A1) and Taylor‘073 et al. (U.S. Patent 5,539,073) have been withdrawn.  
Claims 1-31 are pending.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-3, 6-10, 13-21, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Rademacher (WO 2014139971 A1 or U.S. Patent Application Publication 2016/0009941 A1), for the rationale recited in § 4 of the Office Action dated April 28, 2022, and comments below.
The disclosure of Rademacher’s reference resided in § 4 of the Office Action dated April 28, 2022 is incorporated herein by reference. 
With regard to the limitations of newly amended claim 10, Rademacher does not disclose that an average cured coating thickness of 4 grams per square meter.
It is noted that the average cured coating thickness is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claims 4-5, 11-12, 25, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Rademacher (WO 2014139971 A1 or U.S. Patent Application Publication 2016/0009941 A1) as applied to claims 1-3, 6-10, 13-21, and 26-29 above and further in view of Perez et al. (U.S. Patent 5,714,539), for the rationale recited in § 5 of the Office Action dated April 28, 2022, and comments below.
The disclosure of Perez’s reference resided in § 5 of the Office Action dated April 28, 2022 is incorporated herein by reference. 

	Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides that instead of using metallic bases as a neutralizer, the only neutralizers taught by Rademacher are ammonium and tertiary amines. Therefore, it is clear that Rademacher teaches away from the use of “…an anionic surfactant, a zwitterionic surfactant, or a mixture thereof of that includes an acid group neutralized with a metallic base…” as recited by independent claim 1. As such, in view of the teaching of Rademacher, a person of ordinary skill in the art would not be motivated to employ a surfactant neutralized with a metallic base in a coting composition with a reasonable expectation of a resulting coating that is successfully blush resistant (page 9).   
In response to applicant’s argument that teaching of Rademacher, a person of ordinary skill in the art would not be motivated to employ a surfactant neutralized with a metallic base, it is noted the following.  
All three references clearly disclose the surfactant dioctyl sodium sulfosuccinate (Perez, example 1; Taylor ‘073, col. 7, lines 49-51; Taylor ‘235, paragraphs [0027], [0057], example 2), which fully correspond to instant claims 17-18. This surfactant includes an acid group neutralized with a metallic base. 
Furthermore, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123.
In response to applicant’s arguments that the resulting coating that is successfully blush resistant (see paragraph 9 above) it is noted that the feature upon which applicant relies (i.e., blush resistant, remarks, page 9) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument based upon the age of the references and that “since the filing of Perez, the field of coating has progressed to recognize that using a metallic base to neutralized surfactant may result in coating compositions with undesirable properties” (remarks, page 10), it is noted that contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Furthermore, it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764